Title: Abigail Adams 2d to Elizabeth Cranch, 30 July 1784
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



N 2.
London july 30. 1784

This day  I was Dining with Mamma at Mrs. Atkinsons in hourly expectation of receiving letters from America, Mr. Elworthy called and sent me up, one from my Dear Eliza. It was a pleasure that I have not known till now. You cannot form an idea of the sensations that operates in the mind of one, at receiving letters from those we esteem when situated from almost every friend. Sure I am you cannot judge of the disappointment after haveing flattered yourself with the hopes, of receiving letters, not to find any. Charles Storer laughs at me and tels me that I shall find my correspondents fall off in a little time. They will be attentive at first but soon grow negligent. I answer him that I do not fear it, as indeed I do not. He says our friends in America never know of a Ships sailing unless they come from the yard or garden, or where it is impossible not to hear of it. However I do not complain. Thankfull shall I be to any friend that will take the trouble to address a few lines to me, and shall esteem myself indebted to them. Let them be who they will.
Your letter Eliza called afresh to my memory every scene that I so lately passed, a retrospect that I can never take without paying the tribute of tears. Perhaps tis a weakness, if it is, it is a weakness that I would not exchange, for every other sentiment that was ever admitted to the heart. The remembrance of our friends is indeed dear to us. I shall never entertain so unworthy an opinion of myself as to believe it possible that mine should ever forget me, let me be placed in whatever clime fortune designs me for.
Your mention of the flower reminds me of my air plant. It is yet alive and flourishes finely. The sea Aair agreed very well with its constitution, it has grown near a quarter of a yard. There is a pleasure and satisfaction in indulging these thing that contributes to our happiness greatly. You who feel them so forcibly, can judge of them in an other.
Mamma has written and is writing so fully to your Mamma that it is impossible I believe to touch a string that, has not been canvassed, and received the polish of her pen. I have written so many letters and have so often repeated what I have said, that I believe it will be best for my friends not to communicate any of my letter to each other. They will find if they do, that I have given the same thing to as many as I have different correspondents.
I fear I shall not find so leasure a time as I now have to write in a great while. When I get to learning french, I shall not be able to, leave my letters when Mr—or Mrs—Calls, and return to it again when they have left us—as is the case now.
Yesterday afternoon Mamma, myself, and Charles Storer, took a walk from Mr. Atkinsons to Mr. Elworthys, and drank tea. They are very agreeable people. Two of their Daughters I saw. One of thirteen the other five years of age. The oaldest is the one that Mr. Robbins said looked like you. I do not think there is the least likeness between ye.
More than a week we have been in this City and every hour of the time expecting my Pappa or Brother to arrive. There is a mail due to day. We are in expectation of his certain arrival. I have seen a Mr. Murry an acquaintance of my Brothers that has given me very pleasing accounts of him. Happy shall I be, to find him equal to my wishes—and happy will he be to equal my expectations. At present I am in a state of suspence, of all others the most painfull. We have a levee of American gentlemen every day, ten or a dozen are daily visiters, that it does not seem like being in a land of strangers. Indeed I have not seen but one or two Englishmen since I have been here. These folks are very sivil, but there are situations when even sivility is painfull from strangers.
Last Wedensday we dined at Mr. M. Joys. He has lately maried a Lady of fortune from Liverpool, and lives exceedingly elegant. Mrs. J. is the sweetest creature I ever saw. The most delicoy sweetness and sentiment are united in her countenance that I ever beheld, before. She appears to be very young and as much difidence and modesty about her, as in any Yankee Girl. She blushes, a sensation that the English Ladies are I believe in general Strangers to.
Mr. J—s happiness is imprinted in his countenance. They have both countenances very expressive of the happiness they seem to enjoy.
That I am in the City of London, I can scarce believe.
 

Thursday Morn friday Morn

This moment a servant tells me that my Brother has arrived and has stoped at the next house to dress. Why has he done this. He knowns not the impatience of his sister and Mamma. My happiness is but half compleat—but why did I think of this. Let me enjoy the present moment and anticipate future satisfaction. I cannot write now. When I have seen him I will at least tell you how he looks, if he is any thing short of a monster I shall be disappointed, from the accounts I have had of him.
 


Fryday three oclock


I have the pleasure to inform you Eliza that I have seen my Brother, actually seen him, and do not find him a monster as I expected. He is not larger and not so tall as Harry Otis. You may form some judgment of him. We shall not set out from this place, till next fryday. From the Hague we shall go immediately to Paris, and there expect to reside. John looks like a sober lad. I am indeed gratified, and hope to inform you that I am satisfied, when I become acquainted with him.
Mr. Smith tells me tis necessary that I should seal and deliver to him my letters this night. You will naturally suppose me much engaged by my Brother, and will excuse this little blank, which otherwise I would not have left. Remember me to all our friends, oald and young, and to every one of whom I have any knowledge. Your sister I shall write to in a few days. Till then assure her and yourself of the sincere regard of your Cousin

A Adams


My Brother says he lately wrote you a long letter of four pages and sent it by a Mr. Brinton.

